DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 2011/0137680 A1) in view of Gainer, III et al. (US 2016/0012198 A1, “Gainer”), and further in view of Ohad et al. (US 2015/0149211 A1, “Ohad”).
As to claim 1, Sweeney discloses a system for virtually integrated health care delivery (patient-centric care management system for a patient undergoing treatment in a hospital, para. 0019), the system comprising: 
a healthcare portal, the healthcare portal associated with a virtual command center (communication server 140, para. 0098); 
a patient controller in communication with the healthcare portal over a network, the patient controller associated with a patient (patient portal device 110, para. 0025-0038, 0093, 0105-0106); 
a provider controller in communication with the healthcare portal over the network, the provider controller associated with a medical professional of an interprofessional team for the patient (handheld device 120 for use by medical staff such as nurses and doctors, para. 0020-0023, 0094, 0107); 
a patient care delivery interface of the patient controller, the patient care delivery interface including a patient microphone, a patient camera, a patient speaker, and a patient display (patient portal device 100 comprises a microphone 215 and a speaker for enabling voice communications, and a video-capable camera 220 for enabling video communication, para. 0105); 
a provider care delivery interface of the provider controller, the provider care delivery interface including a provider microphone, a provider camera, a provider speaker, and a provider display (handheld device 120 comprises a microphone 420 and a speaker for enabling voice communications, a video-capable camera 425 for enabling video communication and a touch-screen display interface 405, para. 0107); 
a patient care visit session user interface presented with the patient care delivery interface of the patient controller (patient portal device 110 comprises touch screen display interface 205 in Fig. 2; windows 315 and 320 in Fig. 3, para. 0106); and 
a provider care visit session user interface presented with the provider care delivery interface of the provider controller (handheld device 120 comprises a touch-screen display interface 405, para. 0107).
Sweeney differs from claim 1 in that it teaches two-way video communication and data sharing (para. 0104-0107), it does not specifically disclose: 
the patient care visit session user interface including a virtual care visit panel and a patient shared content panel; and 
the provider care visit session user interface including a patient visit panel and a provider shared content panel, the virtual care visit panel providing a patient real-time view of the patient and the patient visit panel providing a provider real-time view of the medical professional during a care delivery session, the patient shared content panel and the provider shared content panel presenting shared medical content during the care delivery session.
Gainer teaches a videoconference between a patient and a medical interviewer (para. 0041-0042, 0045), a patient user interface comprising a data display area 210 which is distinct from and does not overlap a patient videoconference display area 220 (para. 0062), the data display being used to displayed shared content such as a patient’s record (para. 0053), graphical, textual, video, audiovisual, animated content, etc. (para. 0060), and an interviewer terminal also comprising a data display (para. 0063).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney with the above teaching of Gainer in order to facilitate the patient’s care and understanding.
Sweeney in view of Gainer further differs from claim 1 in that it does not specifically disclose the healthcare portal as being hosted by a cloud-based platform.  Ohad teaches a cloud-based clinical information system which generates user interfaces that enables users, such as patients, healthcare professionals, specialists, etc., to share and view information (para. 0030-0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney in view of Gainer with the above teaching of Ohad in order to facilitate collaboration between healthcare entities (Ohad: para. 0007).
As to claim 7, Sweeney in view of Gainer and Ohad discloses: wherein patient admission information is captured during the care delivery session, the patient admission information corresponding to an admission of the patient to a healthcare facility (Sweeney: digital entrance questionnaire information, para. 0026).
As to claim 8, Sweeney in view of Gainer and Ohad discloses: wherein at least one of the patient display or the provider display includes a touch-screen (Sweeney: patient portal comprises a touch-screen display interface 205, para. 0025, 0093, 0105; provider handheld device has a touch-screen display interface 405, para. 0094, 0107).
As to claim 9, Sweeney in view of Gainer and Ohad discloses: wherein patient discharge information is provided during the care delivery session, the patient discharge information corresponding to a discharge of the patient from a healthcare facility (Sweeney: discharge plan, para. 0108).
As to claim 10, Sweeney in view of Gainer and Ohad discloses: wherein the provider controller communicates with a second provider controller using the healthcare portal over the network, the provider care delivery interface of provider controller and a second provider care delivery interface of the second provider controller proving a connection between the medical professional and one or more members of the interprofessional team for the patient, the connection being separate from the care delivery session (Ohad: patient information may be communicated from a first healthcare entity to a second healthcare entity over an integrated delivery network, the second healthcare entity may be one of a group of healthcare professionals forming a collaboration group for a patient, para. 0036-0045, 0068).
As to claim 16, Sweeney in view of Gainer and Ohad discloses: wherein the shared medical content includes at least one of patient data or medical intelligence (Gainer: patient medical record, para. 0053; medical intelligence, para. 0060).
As to claim 17, Sweeney in view of Gainer and Ohad discloses: wherein the patient data includes at least one of: a patient chart, patient vitals, procedure results, patient tutorials, education content, medications prescribed, medications administered, or patient health history for the patient (Gainer: patient medical record, para. 0050, 0053; education content, para. 0060).
As to claim 18, Sweeney in view of Gainer and Ohad discloses: wherein the medical intelligence includes at least one of: patient diagnostics, patient health status, or a query response for the patient (Gainer: para. 0050).
As to claim 19, Sweeney in view of Gainer and Ohad discloses: wherein at least one of patient admission information or patient discharge information is automatically generated during the care delivery session (Sweeney: care module 510 provides patient’s care and discharge plan, para. 0108).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Gainer and Ohad, as applied to claim 1 above, and further in view of Cline et al. (US 8451314 B1, “Cline”).
Sweeney in view of Gainer and Ohad differs from claim 2 in that it does not explicitly disclose: wherein the provider care visit session user interface includes a visit control panel providing one or more controls for controlling the care delivery session.  Cline teaches video and audio communication between a clinician and a patient located in a patient room, wherein a provider care visit session user interface (graphical user interface 400, Fig. 4) includes a visit control panel providing local and remote camera and audio controls (col. 4, line 64 – col. 5, line 7; col. 7, line 59 – col. 8, line 18; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney in view of Gainer and Ohad with the above teaching of Cline in order to provide a more effective care session.
As to claim 3, Sweeney in view of Gainer, Ohad and Cline discloses: wherein the one or more controls includes a mute control, a camera control, an audio control, and a share content control (Cline: col. 4, line 64 – col. 5, line 7; col. 7, line 59 – col. 8, line 18; Fig. 4).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Gainer, Ohad and Cline, as applied to claim 3 above, and further in view of Deyerle et al. (US 2014/0028784 A1, “Deyerle”).
Sweeney in view of Gainer, Ohad and Cline differs from claim 4 in that it does not disclose: wherein the mute control controls selective muting of audio captured by the provider microphone and the patient microphone.  Deyerle teaches a videoconference control browser 602 having interface buttons 604 which include buttons to mute a user’s audio and to remote mute another user (para. 0060-0062, Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney in view of Gainer, Ohad and Cline with the above teaching of Deyerle in order to provide the medical provider with greater control over the conference.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Gainer, Ohad and Cline, as applied to claim 3 above, and further in view of Kim et al. (US 2016/0088257 A1, “Kim”).
Sweeney in view of Gainer, Ohad and Cline differs from claim 5 in that it does not disclose: wherein the share content control controls presentation of the shared medical content.  Kim teaches this feature (share buttons 835, 836, 837, Fig. 9, para. 0061, 0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gainer, Ohad and Cline with the above teaching of Kim in order conveniently share patient-related information.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Gainer and Ohad, as applied to claim 1 above, and further in view of Hargis (US 2016/0027289 A1).
Sweeney in view of Gainer and Ohad differs from claim 6 in that it does not disclose: wherein the patient real time view of the patient is converted into an audio exclusive connection during the care delivery session in response to a patient request.  Hargis teaches patient communication choices including audio only chat (para. 0051, 0095, 0097, 0103).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney in view of Gainer and Ohad with the above teaching of Hargis in order to allow a patient to choose a more comfortable way to communication, as taught by Hargis (para. 0095).
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Gainer and Ohad, as applied to claim 1 above, and further in view of Lai et al. (US 2015/0081338 A1, “Lai”).
Sweeney in view of Gainer and Ohad differs from claim 11 in that it does not disclose: wherein the care delivery session is initiated following a round coordination communication being routed to the provider controller based on a match of the round coordination communication to a particular provider list of a plurality of provider lists stored in a directory, the particular provider list corresponding to the interprofessional team for the patient.
Lai teaches initiating a telepresence session with a patient based on a round coordination communication, which is shared with the patient’s Bedside Team (Figs. 13, 16, para. 0079, 0083-0084).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney in view of Gainer and Ohad with the above feature of Lai in order to more efficiently provide remote healthcare to a hospital bedside patient.
As to claim 12, Sweeney in view of Gainer, Ohad and Lai discloses: wherein the round coordination communication is routed to an entirety of the interprofessional team (Lai: para. 0083).
As to claim 13, Sweeney in view of Gainer, Ohad and Lai discloses: wherein the round coordination communication is routed to a portion of the interprofessional team (multi-person telepresence session does not necessarily include the entirety of the bedside team, para. 0038, 0079).
As to claim 14, Sweeney in view of Gainer, Ohad and Lai discloses: wherein the round coordination communication is routed to at least a portion of the interprofessional team based on a nature of the care delivery session (Ohad: patient information shared to acquire a second opinion with a specialist, para. 0037, 0061, or request review by a specialist, para. 0064; Lai: Fig. 13, 16, 17).
As to claim 15, Sweeney in view of Gainer, Ohad and Lai discloses: wherein the nature of the care delivery session is determined based on a patient request (Lai: patient requests a doctor, para. 0039).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Gainer and Ohad, as applied to claim 1 above, and further in view of Wahl et al. (US 2015/0302536 A1, “Wahl”).
Sweeney in view of Gainer and Ohad differs from claim 20 in that it does not disclose: wherein an avatar is presented during the care delivery session, the avatar automatically conducting the care delivery session prior to presentation of the real- time view of the medical professional.  Wahl teaches presenting a conversational virtual agent to interact with a patient before undergoing a medical procedure (para. 0016-0022) or before a live session with a physician (para. 0103).  It would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney in view of Gainer and Ohad with the above teaching of Wahl in order to provide information to a patient in a user-friendly, efficient way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McConnell et al. (US 2016/0147938 A1) teach a cloud-based clinical information system (para. 0057-0058).  Quintanillo (US 2015/0278447 A1) teach a visit panel and a shared content panel and one or more controls (Figs. 6, 7).  Le Devehat et al. (US 2015/0097922 A1) show remote mute controls (Fig. 7).  Goodman et al. (US 2015/0019250 A1) show remote camera control (para. 0100).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652